                                        Case 8:19-cv-03655-GLS Document 1 Filed 12/30/19 Page 1 of 9
.J S 44 (Rev. 08/ 16)
                                                                                               CIVIL COVER SHEET
The JS 44 civi l cover sheet and th e information contained here in neither replace nor suppl ement th e tiling and scrYicc ofp lead in1p; or other papers as required by law. except as
provided by local rn les of court. This form , approved by the Judici al Conference of the United Scates in September 1974, is req uired fo r the use of th e Clerk of Court fo r the
purpose of ini tiating the ci vil docket sheet. (.\/:F INSTiil /( TWNS UN NUT l'A(;h" ()/-"!HIS l·O/IM)

I. (a) PLAINTIFFS                                                                                                                   DEFEN DANTS
    Chelsea Nichole Bhardwaj & Akshay Bha rdwaj                                                                                   Chad F. Wolf, acting Secretary of Dept. of Homeland Security , et al.

        (b) County ofResi denee of Fi rst listed Plai ntiff                      Ann e Arundel                                      County of Residence of First li sted Defendant                              District of Columbia
                                        (EXCEPT IN 0·.s. PLAINTIFF CASES)                                                                                                 (JN ll.S. l'l.AINTll·Fi"ASl:SONLY)
                                                                                                                                    NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                  THE TRACT OF LANO INVO L VE O.


        (c) Attorneys      (Firm Name. Address, and Tc:lephone Number)                                                               Attorneys 11/"Knmrn/

    Richard W. Chang , Esq . Wasserman , Mancini & Chang , PC             Robert K. Hur, U.S. Attorne y
    1915 Eye Street, NW, Suite 300 , Wash ington DC 20006 (202) 783-890!: 36 South Charles Street, 4th Floor, Baltimo re, MD 21201

11. BASIS OF J URISDICTION (Placean · r inOneBoxOnfrJ                                                                  111. C ITIZENSHIP OF PRI NCIPAL PARTIES (Ptacean                                                      ·-,1... in One Box/or Ptain11/f
                                                                                                                               (For /)iversily Cases 011(\·)                                                    and One BoxjiJI' /)efelllla111)
0       I   U.S. Government                  0 3       Federal Ques ti on                                                                                   l'TF            DEF                                                 PT F          DEF
               Plaintiff                                 tU.S. Gon!mmenl Nol a Party)                                     Citi7e n of Thi., State                 '): I      iX     I     Incorpo rated or Principal Place       n 4 11 4
                                                                                                                                                                                            o r Business In This Stat e

~2          U.S. Govcrnmcnr                  0    ~    Diversity                                                          Citizen of Another Siatc                0          0            Incorporated mu/ Principal Place                 0    5   0 5
               Dcfcnda11t                                1/11dicate Ci1i::e11.;;/Ji/J   ~{Parties    in Item Ill)                                                                            of Busine ss In Another Stall.'.'

                                                                                                                          Cit ize n or Subject   or a             0          0            Fo rt:i gn Na tio n                              0    6   0 6
                                                                                                                             Foreign Country
IV. NATURE 0 F SUIT (Place <111 ·x·· in One Box Onfr)                                                                                                                                         -----             -------      --      -·-·----
I              C O NTRACT                                                     TO RT S                                        FORFE IT UR E/ PENALTY                               BAN KR UPTC Y                           OT H E R STAT UTES              I
    0 1I 0 I nsura nte             P E RS O NA L I NJ URY                              P ER SONAL INJ UR Y                0 625 Drug Related Se izure                   0 422 Appea l 28 USC 158                  0     375 Fal se Claims Ac t
    0 120 Ma rine                0 3 10Airp lanc                                    0 365 Persona l Injury -                      o r Property 2 1 USC 881              0 423 Withdrawal                          .:J 376 Qu i Tam (3 1 USC
0 130 Mi ller Acl
JI 140 Negot iable Inst rument
                                 0 3 15 Airplane Producl
                                        Liability
                                                                                           Producl Liabili1y
                                                                                    JI 367 Hea lth Care/
                                                                                                                          0 690 O th er                                           28 USC 15 7
                                                                                                                                                                                                                  .,        3729(a))
                                                                                                                                                                                                                        400 State Reapportionment
0 l 50 Recove ry uf Ove rpayment 0 320 Assault. Libel &                                          Pharma ce uti cal                                                         PROP ERT Y RI G HTS                    0     410 Ant it rust
       & Enforcement of Judgment        S lander                                                 Pt!rsona l lnjU1y                                                      0 820 Copyri gh1s                         0  430 Banks and Banking
0 15 1 Medicare Act              0 330 Federa l Employers'                                       Producl Li abilily                                                     0 830 Paten<                              0 450 ComnK-rcc
n 152 Recove ry o f Defau lted          Liabi lity                                  n        368 Asbestos Perso nal                                                     .., 840 Trademark                         JI 460 Ocportati on
          Studenl Loans                     0 340 Marine                                         Injury Product                                                                                                   0 470 Rackt!teer lnllucnce<l and
          (Exdudt:s Vc:tcrans)              0 345 Marin..: Product                           Liabili1y                      LA BOR                                        SOC IA L SECURITY                              Corrupt Organizations
    0 153 Recovery of Overpayment                 Li abi li1 y                       l' E RS O AL P RO PE RT Y '.J 710 Fair Labor Swndards                              0 86 1 HI A ( 1395ff)                     0 480 Consumer Credit
          ofVc.tcra n's Bcnclits            0 350 MOlor Vehicle                     0 370 Other Fraud                  Acl                                              0 862 Black Lung (923)                    0     490 Cable/Sal TV
    0 160 Slock ho lde rs· Suils            0 355 Mo tor Vehicle                    0 37 1 Truth in Lendi ng               .:J 720 Labor/Management                     0 863 DI WC/DI WW (405(g))                0 850 Securities/Commudit it:s/
    0 190 0 1hcr Contract                         Producl Liabili1y                 0 380 Other Personal                           Relations                            0 864 SS I D Title XV I                             Excha nge
    0 195 Con tracl Producl Liab ili1y      0 360 Other Personal                                 Property Damage           0 740 Railway Labor Act                      0 865 RSI (4 05(gl)                       x 890 Other Statut ory Ac tio n..;
                                                                                                                                                                                                                   .,
    JI 196 Franchise                              Injury                            1"1 385 Property Oamagc                JI 751 Fami ly and Medical                                                                 8() I Agricultural Ac t.'
                                            0 362 Person;.il lnjrny -                            Produc t Liability                Leave Act                                                                      0 893 Environ mcntal Mat h.:rs
                                                  Mcdi i..:al M~1lpra1.:ti1.:e                                             0 790 Other Labor Li tigation                                                          '.J 895 Frt!edom of Inforniatiun
I                                                                                                                          0 79 1 Employl.'c Rc1 ircmcnt                                                                    Acl
            R EA L PROP E RTI'
    J"l 2 10 Land Cond enmati on            JI
                                                   C IVIL RI G HTS
                                                 440 01her Civil Ri g11ls
                                                                                         PRI S O NE R P ETIT IONS
                                                                                             Habeas Co r p us:                    Income Sc:curit y Act
                                                                                                                                                                           FE DE RA L TAX SU ITS
                                                                                                                                                                        "1 R70 Taxes (U.S. Plaintiff               ., f(<)6 Arbitration
    0   220 Foreclos ure                    0    441 Voling                         0 463 Alien Detainee                                                                          or Defendant)                   0 R'>9 Ad min istrat ive Procedure
    0   23 0 Rent Lease & Ejectmt: nl       0    442 Emp loymcnl                    0 5 I 0 Motions to Vm..:ute                                                         0 871 IRS- Thir<l Pany                              Ac t/Rc:view or Appt:al of
    0   240 To n s lo Land                  0    443 Ho us in g/                  Sentl!n1.:e                                                                                 26 use 7609                                   Ageni..:y Dei..:isiun
    0   245 Tort Prnduct Liahility                Accommodations           0 530 Genera l                                                                                                                         0     950 Consti1u1ionality of
    0   290 A ll Olhc r Real Properly       0 445 Amer. w/Disabilitit:s - 0 535 Dcalh Pc1rnlty                                     I MM IG R ATION                                                                           Stall.' Statutes
                                                  Emp loy ment               O th er :                                     0 462 Naturalization Ap plication
                                            0 446 Amer. w/Dis;:1bilitics - 0 540 Mandamus & Other                          0 465 Other lrnmigrntio n

                                            n
                                                       Other
                                                 44R Educati on                         .,
                                                                                        0 550 Ci,·il Righls
                                                                                          555 Prison Cond i1 ion
                                                                                                                                  Actions

                                                                                        0 560 Civil Detainee -
                                                                                              Conditi ons or
                                                                                              Confin ement

V. ORIGIN !l'lacean ·x .. inOneBax ontyJ
la I Origina l  0 2 Removed from                                      0      3     Remanded from                      0 4 Reinstated or          0      5 Transferred from                0 6 Multidi strict                   0 8 Multidist ri ct
            Proceed ing                 State Co urt                               Appe ll ate Co urt                     Reopened                        Another District                    Liti gat ion -                           L itigati on -
                                                                                                                                                          {speci/.I')                         Tran sfer                                   Direct File
                                                  Cite the U.S. Civil Statute under which you are filin g ( Do 1wt L:itc• j 11ri.wlictio11a/ stalllte.'l 1111/t.•ss diver.'iity):
                                                   28 U.S.C. § 1361
    VI. CAUSE OF ACTION                           Brief desc ription of cause:
                                                      Petition for Mandamu
    VII . REQ UESTED IN    0                             CHECK IF THIS IS A CLASS ACT ION                                     DEMAN D $                                                 CHECK YES onl y if demanded in compl aint :
          COMPLAINT:                                     UNDER RULE 23. F.R.Cv. P.                                                                                                      J URY DEMAN D:                    0 Yes            ~ No
    VIII. RELAT ED CASE(S)
                                                       (Sec i11s1ruuiuns) :
          IF ANY                                                                        JUDGE                                                                              DOCKET NUMBER
    DATE


    FO R O FFI C E USE ON LY

        RECE IPT #                      AMOUNT                                                   A PPLY! G IFP                                          J U DGE                                       MAG . J UDG E
        Case 8:19-cv-03655-GLS Document 1 Filed 12/30/19 Page 2 of 9



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
__________________________________________
                                                )
CHELSEA NICHOLE BHARDWAJ                        )
and AKSHAY BHARDWAJ                             )
529 Oakton Road                                 )
Odenton MD 21113-1336,                          ) Civil Action No.
                                                )
        Plaintiffs,                             )
v.                                              ) PETITION FOR MANDAMUS
                                                ) AND REVIEW OF AGENCY
Chad F. Wolf, in his official capacity          ) UNDER THE ADMINISTRATIVE
As acting Secretary of Homeland Security        ) PROCEDURES ACT
U.S. Department of Homeland Security,           )
c/o Office of the General Counsel               )
245 Murray Lane, SW                             )
Mail Stop 0485                                  )
Washington, DC 20528-0485                       )
                                                )
U.S. Department of Homeland Security,           )
c/o Office of the General Counsel               )
245 Murray Lane, SW                             )
Mail Stop 0485                                  )
Washington, DC 20528-0485                       )
                                                )
Kenneth T. Cuccinelli II (or successor), in his )
Official capacity as Acting Director of US      )
Citizenship and Immigration Services,           )
c/o Office of the General Counsel               )
245 Murray Lane, SW                             )
Mail Stop 0485                                  )
Washington, DC 20528-0485                       )
                                                )
U.S. Citizenship & Immigration Services         )
245 Murray Lane, SW                             )
Mail Stop 0485                                  )
Washington, DC 20528-0485                       )
                                                )
MICHAEL HORVATH, in his official capacity       )
As Field Office Director of                     )
Pennsylvania – Pittsburgh Field Office,         )
Penn Center East Building 7,                    )
777 Penn Center Boulevard,                      )
Suite 600,                                      )
Pittsburgh, PA 15235                            )
        Defendant.                              )
__________________________________________)
          Case 8:19-cv-03655-GLS Document 1 Filed 12/30/19 Page 3 of 9



  COMPLAINT FOR REVIEW UNDER THE ADMINISTRATIVE PROCEDURE ACT
                   AND FOR WRIT OF MANDAMUS


       Chelsea Nichole Bhardwaj and Akshay Bhardwaj (“plaintiffs”) respectfully ask this

Court to compel the defendant, U.S. Citizenship and Immigration Services (“defendant”) to

adjudicate Mr. Bhardwaj application for lawful permanent residence and visa petition. Plaintiffs

filed these applications on November 24, 2017 and they have now been pending for well over

two years. Although plaintiffs have attended the interview with USCIS and have repeatedly

inquired about the status of their applications, USCIS still has not adjudicated them. Counsel,

Mark Mancini, also attended an Infopass appointment to get information on the applications on

January 29, 2019. During this appointment the agency informed him that the adjudications would

take place shortly. This has not happened.

                                        JURISDICTION

1. This Court has jurisdiction to hear this case under 28 U.S.C. § 1361, The Mandamus Act, and

   28 U.S.C. § 1331, Federal Question Jurisdiction. This matter arises under 5 U.S.C. §§ 701-

   706, the Administrative Procedure Act, and The Mandamus Act.

                                               VENUE

2. The U.S. District Court for the District of Maryland is a proper venue for this action under 28

   U.S.C. § 1391(e)(1)(C) because the plaintiffs live in Odenton, Maryland and no real property

   is involved in this action.

                                         THE PARTIES

3. Plaintiff Akshay Bhardwaj is a native and citizen of India. He submitted an application for

   lawful permanent residence which is still pending.

4. Plaintiff Chelsea Nichole Bhardwaj is a United States citizen and Mr. Akshay Bhardwaj’s

   wife. She submitted an immigrant visa petition on his behalf.
                                                2
           Case 8:19-cv-03655-GLS Document 1 Filed 12/30/19 Page 4 of 9



5. Defendant Chad Wolf, according to regulation is to be served at the Office of General Counsel, 245

   Murray Lane, SW, Mail Stop 0485, Washington, DC 20528-0485. Defendant Chad Wolf is the

   United States Secretary of Department of Homeland Security (DHS) and this action is brought against

   him in his official capacity. He is charged with, among other things, “[a]ll authorities and functions

   of the Department of Homeland Security to administer and enforce the immigration laws.” 8 U.S.C. §

   1103(a); 8 C.F.R. § 2.1.

6. Defendant Kenneth T. Cuccinelli II’s mailing address is District Director, USCIS, 245 Murray Lane,

   SW, Mail Stop 0485, Washington, DC 20528-0485. Defendant Kenneth T. Cuccinelli II is the Acting

   Director of the United States Citizenship and Immigration Services (USCIS), an agency within the

   DHS to whom the Secretary’s authority has in part been delegated and is subject to the Secretary’s

   supervision. He is being sued in his official capacity. Defendant Director administers the immigration

   laws on behalf of the Secretary for Homeland Security and the DHS throughout the United States. 8

   C.F.R. § 100.2(a).

7. Defendant, Michael Horvath’s mailing address is Field Office Director, USCIS, Penn Center

   East, Building 7, 777 Penn Center Boulevard, Suite 600, Pittsburgh, PA 15235. Defendant

   Michael Horvath is the Field Office Director at the USCIS Pittsburg- Philadelphia Field

   Office which is processing plaintiffs’ applications. Mr. Horvath is sued in his official

   capacity.



                                   FACTUAL ALLEGATIONS

8. Mr. Bhardwaj, with prior counsel, submitted to USCIS an application for adjustment of status

   to that of a lawful permanent resident. Ex. 1, I-485 Receipt Notice.




                                                    3
            Case 8:19-cv-03655-GLS Document 1 Filed 12/30/19 Page 5 of 9



9. Ms. Bhardwaj, with prior counsel, concurrently submitted to USCIS an application for an

    immigrant visa on Mr. Bhardwaj’s behalf.1 Ex. 2, I-130 Receipt Notice. 1

10. USCIS received Mr. Bhardwaj’s application for adjustment of status and Ms. Bhardwaj’s

    visa petition on November 24, 2017.

11. On December 26, 2017, Mr. Bhardwaj, attended his biometrics appointment, where USCIS

    took his fingerprints, photograph and signature for a background investigation. Ex. 3, I-485

    Biometrics Appointment with Processing Stamp.

12. On February 22, 2018, plaintiffs had their first interview on their applications at the

    Pennsylvania – Pittsburgh Field Office in Pittsburgh, Pennsylvania. Plaintiffs attended the

    interview with prior counsel. At the end of the interview, USCIS held the applications for

    review and did not issue a Request for Evidence. The officer told the plaintiffs that they

    would receive a decision within their standard timing: 90-120 days.

13. On January 7, 2019, current counsel sent a letter to USCIS inquiring about the cases and with

    further evidence in favor the applications. This was done because the plaintiffs had not heard

    anything from USCIS and it had been over 10 months since the interview and last contact

    from USCIS.

14. On January 29, 2019, current counsel attended an “Infopass” Appointment at the

    Pennsylvania – Pittsburgh Field Office to request an update for their case. Counsel was

    advised that the file was send over to the Fraud Detection and National Security (“FDNS”)

    department within USCIS and the officer would make a recommendation to get the file back

    as soon as possible. He was told that the officer expected that USCIS would make the

    decision within 30 days.



1
 An application for lawful permanent residence based on marriage to a U.S. citizen must be supported by an
immigrant visa petition filed by the U.S. citizen spouse. 8 U.S.C. § 1255(a)(2) (2012).
                                                        4
           Case 8:19-cv-03655-GLS Document 1 Filed 12/30/19 Page 6 of 9



15. On April 15, 2019, current counsel sent a second letter to USCIS inquiring about the cases

    and with further documentation for the applications as USCIS had no contact with the

    plaintiffs since their February 2018 interview.

16. On July 3, 2019, current counsel sent a third letter to USCIS inquiring about the cases and

    further evidence for the applications as USCIS had not contacted the plaintiffs for another 2

    months. In that letter, USCIS was advised that counsel would file a Mandamus by August 1,

    2019 if no decision was made by that date.

17. As of the date of filing, even after the multiple inquires in regards to the plaintiffs’ cases,

    USCIS has not responded to any. No Request for Evidence has been issued for the cases. The

    plaintiffs have not been asked to appear to additional interviews.

18. USCIS has not made a decision within the promised timeframe and has had no further

    contact with the plaintiffs.

19. As of the date of filing, USCIS has not issued a decision on Mr. Bhardwaj’s permanent

    residence and visa applications for more than a year and a half.

20. There are no administrative remedies available to Mr. Bhardwaj. He has repeatedly contacted

    USCIS to request action on his case without response. He even threatened with litigation.

    None of these efforts have prompted USCIS to perform its duty to adjudicate the

    applications.

                           CAUSE OF ACTION: APA/MANDAMUS

21. Plaintiffs incorporate the foregoing paragraphs by reference.

22. The Administrative Procedure Act imposes a duty on an agency to “conclude a matter

    presented to it” within “a reasonable time.” 5 U.S.C. § 555 (2012). A reviewing court

    “shall…compel agency action unlawfully withheld or unreasonably delayed.” 5 U.S.C. § 706

    (2012).
                                                   5
            Case 8:19-cv-03655-GLS Document 1 Filed 12/30/19 Page 7 of 9



23. USCIS’s delay of over a year and a half in deciding the permanent residence and visa

   applications is unreasonable. Aslam v. Mukasey, 531 F. Supp. 2d 736, 743 (E.D. Va. 2008)

   (finding unreasonable a nearly three-year delay in the adjudication of an application for

   lawful permanent residence); Razaq v. Poulos, No. C06-2461 WDW, 2007 WL 61884, at *3

   (N.D. Cal. Jan. 8, 2007) (finding mandatory duty to adjudicate I130 visa petition).

24. Mr. Bhardwaj asks the Court to order USCIS to adjudicate his permanent residence and visa

   applications within 45 days under the Administrative Procedure Act.

25. Mr. Bhardwaj also asks for a writ of mandamus compelling USCIS to adjudicate his

   permanent residence and visa applications within 45 days.



                                  REQUEST FOR RELIEF

26. Plaintiffs pray for judgment against U.S. Citizenship and Immigration Services within the

   U.S. Department of Homeland Security and respectfully request that the Court enters an

   order:

   a. Requiring defendant to adjudicate Mr. Bhardwaj’s application for adjustment of status

       within 45 days;

   b. Requiring defendant to adjudicate Ms. Bhardwaj’s visa application filed on behalf of Mr.

       Bhardwaj within 45 days.

   c. Awarding plaintiffs reasonable attorney’s fees under the Equal Access to Justice Act; and

   d. Granting such other relief at law and in equity as justice may require.




                                                6
          Case 8:19-cv-03655-GLS Document 1 Filed 12/30/19 Page 8 of 9



Respectfully submitted,


s/Richard W. Chang
Richard W. Chang
Counsel for Plaintiffs
Wasserman Mancini and Chang PC
1915 I (“Eye”) Street, Suite 300
Washington, District of Columbia 20006
Telephone: 202-783-8905
Fax: 202-333-1688
Richard.chang@wmclawfirm.com




                                         7
      Case 8:19-cv-03655-GLS Document 1 Filed 12/30/19 Page 9 of 9



                                   Index of Exhibits



Number      Description

Exhibit 1   I-485 Receipt Notice

Exhibit 2   I-130 Receipt Notice

Exhibit 3   I-485 Biometrics Notice with Processing Stamp




                                          8
